198 S.W.3d 207 (2006)
Rebbecca Lake WOOD, P.A., Administrator ad litem of the Estate of Robert E. Arfsten, Deceased, Appellant,
v.
Roland CLEMENTS, Personal Representative of the Estate of Robert E. Arfsten, Deceased, Respondent.
Nos. WD 66004, WD 66045.
Missouri Court of Appeals, Western District.
August 15, 2006.
John Pruitt Killian, Kansas City, MO, for appellant.
William S. England, Kansas City, MO, for respondent.
Before HOWARD, P.J., and ELLIS and HARDWICK, JJ.

Order
PER CURIAM.
Rebbecca Wood appeals from the trial court's denial of compensation to her for *208 her defense of her final settlement of the administration of the estate of Robert Arfsten, as well as its judgment setting aside its earlier judgments authorizing payment from estate funds for Wood's surety bond premiums and the appraiser's fee for appraising the estate's personal property. Wood raises two points on appeal. First, she contends that the trial court erred in denying her subsequent final compensation because fiduciaries are properly allowed compensation for defending their final settlements in that she was required to defend the trial court's prior orders, her administration of the estate, her final settlement and the fees and expenses incurred during her administration from objections from the personal representative. Second, she argues that the trial court erred in setting aside its earlier judgment authorizing payment of her bond premiums and appraiser's fees from estate funds because it incorrectly found the bond premiums unnecessary in that neither she nor her surety had been discharged by the trial court.
Affirmed. Rule 84.16(b).